DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Acknowledgment is made that claim 1 is amended. Claim 5 contains allowable subject matter.  Claims 6-8 are canceled.  Claims 9-12 are new claims.  Claims 1-5 and 9-12 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 7/6/2022 have been fully considered.

Claim Rejections under 35 U.S.C. 112 2nd
On page 7 of the Remarks, Applicant indicates the claims have been amended to address the objection.  The examiner respectfully disagrees, the claim still recites “the amount of communication” in line 20.

Claim Rejections under 35 U.S.C. 103
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over
Medhat (US 8,059,678 B1) in view of Friedlander et al. (US 2014/0207936), hereinafter Friedlander further in view of Rauner (US 2019/0196480).

Claim 1 is amended with the following features:
“….
a central communication control device configured to distribute communication control information to the plurality of communication control devices, wherein the central communication control device collects event information from a source outside of the communication network, where the event information identifies an event and links position information for where the event occurs in the communication network to the event , 
determines an area in the communication network where the amount of communication will likely increase, where the determination is based on the collected event information, 
generates communication control information that places a priority on communication in the area in response to a determination that the amount of communication increases in the area of the communication network, and
distributes the generated communication protocol information to the plurality of communication control devices.” (Emphasis added).

On page of the Remarks, applicant argues prior art of record fails to teach the amended features recited in claim 1.  Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in light of the amendment.

Dependent Claims 2-5
Applicant argues these claims conditionally based on the arguments presented to their parent claim.  Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-5 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claims 1, 9 and 12,  recites the limitations “the amount of communication will likely increase.” It is unclear what “communication” is being referred to, the claim discloses the communication control devices being configured to control communication, however, the claim does not provide any specific “communication” to which an “amount” can be determined so that the “determining” the “area” can be accomplished.

Claims 2-5 and 10 and 11 are dependent claims of claims 1 and 9, respectively.  The claims inherit the deficiency of their parent claim, respectively.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Medhat (US 8,059,678 B1) in view of Lee et al. (US 7,567,797 B1), hereinafter Lee.

As for claim 1, Medhat teaches a communication network control system comprising:
a plurality of communication control devices provided in a plurality of apparatuses that are included in a communication network to which the plurality of apparatuses are connected (Fig. 6, col. 8, lines 24-32 describe a system comprises an access provider agent which could be a collection of systems (i.e. communication control devices) communicate with multiple devices 605-607 (i.e. apparatuses), col. 8, lines 57-62 describe a network that provides access to services to the devices), the communication control devices being configured to control communication of each of the plurality of apparatuses in accordance with distributed communication control information (Fig. 7, col.9, lines 34-39 describe the access provider agent receives a control traffic instruction from a Session Control System (SCS), the access provider agent sends the control traffic instruction to instruct all devices registered with the access provider agent to reduce or stop transmitting control traffic); and 
a central communication control device configured to distribute communication control information to the plurality of communication control devices (Fig. 6, Session Control System 601; col. 8, lines 10-13 describe the SCS is capable of communicating with the devices to control services provided to the devices), and 
distributes the generated communication control information to the plurality of communication control devices (col. 9, lines 34-38 describe after receiving an update message indicating the congested status of the border element, the SCS generates control traffic instruction to instruct access provider agent to instruct all devices registered with the access provider agent to reduce or stop sending control traffic);
generates communication control information ( col. 9, lines 34-38 describe after receiving an update message indicating the congested status of the border element, the SCS generates control traffic instruction).  
Medhat fails to teach a plurality of apparatuses that are arranged in a geographically dispersed manner;
wherein a central communication control device
collects event information from a source outside of a communication network, where the event information identifies an event and links position information for where the event occurs in the communication network to the event, 
determines an area in the communication network where the amount of communication will likely increase, where the determination is based on the collected event information, 
wherein communication control information places a priority on communication in the area in response to a determination that the amount of communication increases in the area of the communication network.
However, it is well known in the art, to predict a large volume of calls in an area, as evidenced by Lee.
Lee discloses
a plurality of apparatuses that are arranged in a geographically dispersed manner (col. 3, lines 26-34 describe multiple wireless terminals, col. 4, lines 22-44 describe advertising is sent to originate a voice call, location is also provided which identifies a target area i.e. geographical coordinates where the advertisement content host sends multicasting of the data application content);
wherein a central communication control device 
collects event information from a source outside of a communication network (col. 5, lines 4-9 describe a WTA server generates and sends a high voice traffic warning to an Operations Maintenance Center (OMC)), where the event information identifies an event and links position information for where the event occurs in the communication network to the event (col. 5, lines 4-9 describes the warning of a high voice traffic includes the location information initially provided by an Advertisement Content Host and the associated called number), 
determines an area in the communication network where the amount of communication will likely increase, where the determination is based on the collected event information (col. 5, lines 10-12 describe the OMC uses the location information provided by the WTA server to identify the mobile switching center (MSC) and the base stations that serve the targeted wireless terminals), 
wherein communication control information places a priority on communication in the area in response to a determination that the amount of communication increases in the area of the communication network (col. 5, lines 16-30 describe the OMC sends the base stations and the MSC a high voice traffic warnings which include the called number specified in the call origination invitation sent to the wireless terminals.  In response to the warning, the MSCs and the base station can place limits on the number of voice circuits that are allocated to this number, in addition, the OMC may need to request the MSCs and the base stations to allocate additional out-of-band message processing resources).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Lee for providing data application-triggered call volume management. The teachings of Lee, when implemented in the Medhat system, will allow one of ordinary skill in the art to reduce network traffic congestion. One of ordinary skill in the art would be motivated to utilize the teachings of Friedlander in the Medhat system in order to allocate resources for handling increased voice traffic.

As for claim 2, the combined system of Medhat and Lee teaches wherein the central communication control device determines 
context information with a probability that the amount of communication increases, using the collected event information  (Lee: col. 4, lines 22-38 describe the advertisement content host sends data application content to the WTA server, the data application content includes an invitation to originate a voice call from a wireless terminal, the invitation may urge a call be originated immediately upon receipt of the data application content; col. 5, lines 4-6 describe the WTA server generates and sends a high voice traffic warning), and in a case in which there is an area with the probability that the amount of communication increases, generates the communication control information that places a priority on the communication in the area in the time with the probability that the amount of communication increases (Lee: col. 5, lines 4-30 describe the WTA server sends a high voice traffic warning to the OMC which uses the location information to identify the MSC’s and base stations that serve the target wireless terminals, the OMC sends a high voice traffic warning, in response to the warning the MSCs and the base stations manage resources that are allocated to the number). 
The combined system of Medhat and Lee fails to teach wherein a context information includes an area and a time.
However, it is well known in the art, to collect time and location of a device that initiates an emergency call, as evidenced by Rauner.
Rauner discloses wherein a context information includes an area and a time (paragraph [0050]/[0082] describes an emergency response module receives an emergency message includes time and location of a user who makes the emergency call).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Rauner for collecting information associated with an emergency. The teachings of Rauner, when implemented in the Medhat and Lee system, will allow one of ordinary skill in the art to determine the scope of an emergency event.   One of ordinary skill in the art would be motivated to utilize the teachings of Rauner in the Medhat and Lee system in order to analyzing a potential emergency situation.

As for claim 3, the combined system of Medhat, Lee and Rauner teaches  wherein the plurality of apparatuses include a server (Lee: col. 3, lines 55-56 describe a data network server), and a communication control device of the plurality of communication control devices that is included in the server places a priority on communication with the area with the probability that the amount of communication increases in the time with the probability that the amount of communication increases, in accordance with the distributed communication control information (Medhat: Fig. 6, Session Control System 601; col. 8, lines 10-13 describe the SCS is capable of communicating with the devices to control services provided to the devices; Lee: col. 5, lines 4-9 describe the WTA server sends a high voice traffic warning which includes the location information initially provided by the advertisement content host; col. 5, lines 10-30 describe the MSCs and the base stations place limits on the number of voice circuits that are located to the number provided along with the advertisement).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Medhat (US 8,059,678 B1) and Lee (US 7,567,797 B1) in view of Rauner (US 2019/0166480) further in view of Smith et al. (US 2016/0366183), hereinafter Smith.

As for claim 4, the combined system of Medhat, Lee and Rauner teaches wherein the communication control information is received from the central communication control device (Medhat: col. 8, lines 10-13 describe the SCS is capable of communicating with the devices to control services provided to the devices).
The combined system of Medhat, Lee and Rauner fails to teach a communication control device included in a server creates an access control list of apparatuses that perform communication with a server using a communication control information received from a central communication control device and distributes the access control list to each of the apparatuses, and the communication control devices included in the apparatuses access the server in accordance with the access control list received from the communication control device included in the server.  
However, it is well known in the art, to distribute access control information to devices in a system, as evidenced by Smith.
Smith discloses
whereinPCT/JP2020/004743Attorney Docket No.: 18642-000184-US-NP a plurality of apparatuses include IoT apparatuses (Fig.1; paragraphs [0025] and [0027] describe IoT and smart devices);
a communication control device included in a server creates an access control list of apparatuses that perform communication with a server using a communication control information and distributes the access control list to each of the apparatuses (Fig.1; paragraphs [0025]-[0028] describe a server provisions an ACL to a device, a primary controller receives security policy (i.e. control information) and apply the policy to the sensors and actuators; paragraph [0046]-[0047] describe a processor which is construed as a communication control device of a server, the processor performs computing operations for a device), and 
the communication control devices included in the apparatuses access the server in accordance with the access control list received from the communication control device included in the server (paragraph [0028] describes request for resource access are received from sensor devices and routed to the central server; paragraph [0046] describes a processor that performs a variety of computing operations for a device, the processor is construed as a communication control device).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Smith for providing access control list to devices in a system. The teachings of Smith, when implemented in the Medhat, Lee and Rauner system, will allow one of ordinary skill in the art to grant access to resources to devices.   One of ordinary skill in the art would be motivated to utilize the teachings of Smith in the Medhat, Lee and Rauner system in order to distribute resources to devices by an access control list that is provisioned by a server.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 5 recites the limitations “The communication network control system according to claim 4, wherein for the communication control information, area codes are used as information for specifying areas, and the area codes are allocated to subnet IDs in the access control list.”

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim 9 recites the limitations “a communication network control system comprising: 
a plurality of communication control devices provided in a plurality of apparatuses that are arranged in a geographically dispersed manner and that are included in a communication network to which the plurality of apparatuses are connected, the communication control devices being configured to control communication of each of the plurality of apparatuses in accordance with distributed communication control information; and a 
central communication control device configured to distribute communication control information to the plurality of communication control devices, wherein the central communication control device collects event information from a source outside of the communication network, where the event information identifies an event and links position information for where the event occurs in the communication network to the event linked to position information, 4Application No.: 17/433,128Docket No.: 18642-000184-US-NP 
determines an area in the communication network where the amount of communication will likely increase, where the determination is based on the collected event information, 
generates communication control information that places a priority on communication in the area in response to a determination that the amount of communication increases in the area of the communication network, and 
distributes the generated communication control information to the plurality of communication control devices, where the communication control information includes area codes for specifying areas in the communication network where the amount of communication will likely increase and the area codes are allocated to subnet IDs in a network address of a data packet.”

The underline portion includes allowable subject matter, therefore, claim 9 is allowed over prior art if the 112 2nd indefinite issue were resolved.

Claim 10 recites the limitation “the communication network control system according to claim 9 wherein the network address of the data packets includes a plurality of area codes therein.”

Claim 11 recites the limitation “the communication network control system according to claim 9 wherein the network address of the data packets includes a range of area codes therein.”

Claims 10 and 11 are dependences of claim 9, therefore, claims 10 and 11 are allowed over prior art.

Claim 12 recites the limitations “a communication network control system comprising: 
a plurality of communication control devices provided in a plurality of apparatuses that are arranged in a geographically dispersed manner and that are included in a communication network to which the plurality of apparatuses are connected, 
the communication control devices being configured to control communication of each of the plurality of apparatuses in accordance with distributed communication control information; and 
a central communication control device configured to distribute communication control information to the plurality of communication control devices, 5Application No.: 17/433,128Docket No.: 18642-000184-US-NP wherein the central communication control device collects event information from a source outside of the communication network, where the event information identifies an event and links position information for where the event occurs in the communication network to the event linked to position information, 
converting the position information for the events into an area code, 
determines an area in the communication network where the amount of communication will likely increase by linking the area code for a given event to one or more network addresses in the communication network, 
generates communication control information that places a priority on communication in the area in response to a determination that the amount of communication increases in the area of the communication network, and 
distributes the generated communication control information to the plurality of communication control devices, where the communication control information includes area codes for specifying areas in the communication network where the amount of communication will likely increase and the area codes are allocated to subnet IDs in a network address of a data packet.”

The underline portion includes allowable subject matter, therefore, claim 12 is allowed over prior art if the 1122nd issue were resolved.

Conclusions

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Curry et al. (US 6,078,582 A) teach long distance communication service establishment for Internet, involves setting communication link between servers based on bandwidth allocation, to establish called and calling party
Tseng et al. (US 2020/0045674) teach sidelink radio resource allocation

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459